 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      JOSHUA D. LAMBERT,
                                                             CASE NO. 3:19-cv-05980-RJB-JRC
11                             Plaintiff,
                                                             ORDER
12               v.

13      XLOMARA HUERTAS et al,,

14                             Defendants.

15

16          Plaintiff, proceeding in forma pauperis, filed this civil rights complaint pursuant to 42

17   U.S.C. § 1983. Presently before the Court are two motions filed by plaintiff: (1) motion for

18   extension (Dkt. 28) and (2) motion to amend complaint (Dkt. 30). The Court will address

19   defendants’ Ray Hendrickson, Xlomara Heurtas, Natasha House, Rhana Kahn, State of

20   Washington, and Western State Hospital (“WSH defendants”) motion to dismiss (Dkt. 24) in a

21   separate report and recommendation.

22

23

24


     ORDER - 1
 1            1. Motion for Extension (Dkt. 28)

 2            On December 23, 2019, the Court ordered plaintiff to provide the complete names and

 3   addresses for all doe defendants by January 17, 2020. Dkt. 21. Plaintiff now requests a 60-day

 4   extension to provide the names and addresses of the doe defendants. Dkt. 28. Plaintiff states that

 5   he needs to conduct discovery in order to obtain more information on the doe defendants. Dkt.

 6   28. A plaintiff may be given an opportunity after filing a lawsuit to discover the identity of

 7   unknown defendants through discovery. See Gillespie v. Civiletti, 629 F.2d 637, 642 (9th Cir.

 8   1980).

 9            Having reviewed plaintiff’s motion for extension, the Court finds that plaintiff has stated

10   good cause for a 60-day extension. Accordingly, plaintiff’s motion for extension (Dkt. 28) is

11   granted, and plaintiff is ordered to provide the names and addresses of the doe defendants on or

12   before April 20, 2020.

13            If plaintiff is unable to provide the Court with names and addresses of doe defendants on

14   or before April 20, 2020, the Court will recommend dismissal of the unserved defendants from

15   the case without prejudice.

16            2. Motion to Amend (Dkt. 30)

17            Plaintiff seeks to amend his complaint in response to the WSH defendants’ motion to

18   dismiss. Dkt. 30. Under Rule 15(a) of the Federal Rules of Civil Procedure,

19                (1) Amending as a Matter of Course
                     A party may amend its pleading once as a matter of course within:
20                   (A) 21 days after serving it, or
                     (B) if the pleading is one to which a responsive pleading is required,
21                   21 days after service of a responsive pleading or 21 days after service
                     of a motion under Rule 12(b), (e), or (f), whichever is earlier.
22                (2) Other Amendments
                     In all other cases, a party may amend its pleading only with the
23                   opposing party’s written consent or the court’s leave. The court
                     should freely give leave when justice so requires
24


     ORDER - 2
 1
            On December 30, 2019, the WSH defendants filed a motion to dismiss and defendants
 2
     Lee Stemler, Tuggle, and Jack Warner filed an answer. Dkt. 23, 24. Plaintiff filed his motion to
 3
     amend on January 18, 2020, which was within 21 days of the filing of the defendants’ responsive
 4
     pleadings. Dkt. 30. Having reviewed plaintiff’s motion to amend, with no opposition from
 5
     defendants, see Dkt. 36 (WSH defendants’ response), the Court grants plaintiff’s motion to
 6
     amend, Dkt. 30. The Clerk is directed to docket the attached proposed amended complaint, Dkt.
 7
     30-1, as plaintiff’s first amended complaint.
 8
            Dated this 26th day of February, 2020.
 9

10                                                       A
                                                         J. Richard Creatura
11                                                       United States Magistrate Judge
12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 3
